Ex. 10.2

 



SUBSCRIPTION AGREEMENT

 

FOR

 

TRIG Acquisition 1, Inc.

 

TRIG Acquisition 1, Inc. c/o Grandview Capital Partners, Inc.

300 South Pine Island Road, Suite 240

Plantation, FL 33324

 

Ladies and Gentlemen:

 

1.       Subscription. The undersigned (the “Purchaser”) will purchase the
number of units (“Units”), each Unit consisting of a 10% Convertible Senior
Secured Promissory Note (a “Note”), substantially in the form attached hereto as
Exhibit A, and a warrant (the “Warrant”), substantially in the form attached
hereto as Exhibit B, to purchase 12,500 shares of the common stock of TRIG
Acquisition 1, Inc., a Nevada corporation (the “Company”), set forth on the
signature page to this Subscription Agreement, at a purchase price of $25,000
per Unit. The Units are being offered (the “Offering”) by the Company pursuant
to the offering terms set forth in the Company’s Confidential Private Placement
Memorandum, dated September 28, 2012, as may be amended and/or supplemented,
from time to time (collectively, the “Memorandum”). The Note and the equity
securities issuable upon conversion thereof (the “Convertible Shares”) and the
Warrant and securities issuable upon exercise of the Warrant (the “Warrant
Shares”) are collectively referred to herein as the “Securities.”

 

The Units are being offered on a “best efforts” basis of up to $5,000,000 (the
“Offering Amount”). The Units may be sold at one or more closings of the
Offering (each a “Closing”, and, collectively, the “Closings”), at any time
during the Offering Period (defined hereafter). The minimum investment amount
that may be purchased by an Investor is one Unit of $25,000 (in principal face
amount) (the “Investor Minimum Investment”); provided however, the Company, in
its sole discretion, may accept an Investor subscription for an amount less than
the Investor Minimum Investment. The subscription for the Units will be made in
accordance with and subject to the terms and conditions of this Subscription
Agreement and the Memorandum.

 

All subscription funds will be held in a non-interest bearing escrow account in
the Company’s name at Cross River Bank, 885 Teaneck Road, Teaneck, New Jersey
07666, or with such other escrow agent as may be appointed by Grandview Capital
Partners, Inc. (“Grandview”) and the Company (the “Escrow Account”).

 

The Units will be offered through October 5, 2012 commencing on the date of the
Memorandum (the “Offering Period”) provided, the Company may extend the Offering
Period up to three (3) additional thirty (30) day periods in its sole discretion
without notice to investors. In the event that (i) subscriptions for the
Offering are rejected in whole (at the sole discretion of the Company), or (ii)
the Offering is otherwise terminated by the Company, then the Escrow Agent will
refund all subscription funds held in the Escrow Account to the persons who
submitted such funds, without interest, penalty or deduction. If a subscription
is rejected in part (at the sole discretion of the Company) and the Company
accepts the portion not so rejected, the funds for the rejected portion of such
subscription will be returned without interest, penalty, expense or deduction.

 

 

 

 

Simultaneous with the initial closing of the Offering, the Company intends to
enter into a Share Exchange Agreement (the “Exchange Agreement”) by and among
(i) the Company, (ii) Grilled Cheese, Inc., a California S corporation,
(“Grilled Cheese”), and (iii) the shareholders of Grilled Cheese (“Grilled
Cheese Shareholders”). As a result of the Share Exchange, Grilled Cheese will
become a holly-owned subsidiary of the Company and we will assume the business
and operations of Grilled Cheese.

 

The Company reserves the right (but is not obligated) to have its employees,
agents, officers, directors and affiliates purchase Units in the Offering and
all such purchases will be counted towards the Offering Amount.

 

The terms of the Offering are more completely described in the Memorandum and
such terms are incorporated herein in their entirety. Certain capitalized terms
used but not otherwise defined herein will have the respective meanings provided
in the Memorandum.

 

2.           Payment. The Purchaser encloses herewith a check payable to, or
will immediately make a wire transfer payment to, “Cross River Bank, as Escrow
Agent for TRIG Acquisition 1, Inc.,” in the full amount of the purchase price of
the Units being subscribed for. Together with the check for, or wire transfer
of, the full purchase price, the Purchaser is delivering a completed and
executed Signature Page to this Subscription Agreement along with a completed
Accredited Investor Certification, and a completed Investor Profile which are
annexed hereto. By executing this Subscription Agreement, you will be deemed to
have agreed, accepted and subscribed for each of the Transaction Documents
attached to the Memorandum, including the 10% Convertible Senior Secured Note
and Warrant, and will be bound by each of their terms.

 

3.           Deposit of Funds. All payments made as provided in Section 2 hereof
will be deposited by the Purchaser as soon as practicable with Cross River Bank,
as escrow agent (the “Escrow Agent”), or such other escrow agent appointed by
the Company, in a non-interest bearing escrow account (the “Escrow Account”). In
the event that the Company does not effect a Closing during the Offering Period,
the Escrow Agent will refund all subscription funds, without deduction and/or
interest accrued thereon, and will return the subscription documents to each
Purchaser. If the Company rejects a subscription, either in whole or in part (at
the sole discretion of the Company), the rejected subscription funds or the
rejected portion thereof will be returned promptly to such Purchaser without
interest, penalty, expense or deduction.

 

4.           Purchase and Sale of Note.

 

Sale and Issuance of Note. Subject to the terms and conditions of this
Agreement, each Purchaser agrees to purchase at the Closing (as defined below)
and the Company agrees to sell and issue to each Purchaser a Note in the
principal amount set forth opposite such Purchaser’s name on the signature page
hereto. The purchase price of each Note shall be equal to 100% of the principal
amount of such Note. The Company’s agreements with each of the Purchasers are
separate agreements, and the sales of the Notes to each of the Purchasers are
separate sales.

 

2

 

 

Closing; Delivery.

 

The purchase and sale of the Notes shall take place at such time and place as
the Company and the Purchasers mutually agree upon, orally or in writing. In the
event there is more than one closing, the term “Closing” shall apply to each
such closing (including the initial closing), unless otherwise specified herein.

 

At each Closing, the Company shall deliver to each Purchaser the Note to be
purchased by such Purchaser against (1) payment of the purchase price therefore
by check payable to the Company or by wire transfer to a bank designated by the
Company and (2) delivery of counterpart signature pages to this Agreement and
the Note.

 

Until the earlier of such time as the aggregate amount of face principal
indebtedness evidenced by the Notes equals a total of $5,000,000 or October 5,
2012, provided, the Company may extend such date up to three (3) additional
thirty (30) day periods in its sole discretion without notice to investors, the
Company may sell additional Notes to such persons or entities as determined by
the Company, or to any Purchaser who desires to acquire additional Notes. All
such sales shall be made on the terms and conditions set forth in this
Agreement. For purposes of this Agreement, and all other agreements contemplated
hereby, any additional purchaser so acquiring Notes shall be deemed to be a
“Purchaser” for purposes of this Agreement, and any notes so acquired by such
additional purchaser shall be deemed to be “Notes”.

 

At each Closing, the Parties shall execute and deliver a Registration Rights
Agreement, in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement), under the Securities Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

Conversion. Each Purchaser understands and agrees that the conversion of the
Notes into equity securities of the Company will require such Purchaser’s
execution of certain agreements relating to the purchase and sale of such
securities as well as any rights relating to such equity securities in form and
substance reasonably acceptable to such Purchaser and Company.

 

4.           Acceptance of Subscription. The Purchaser understands and agrees
that the Company, in its sole discretion, reserves the right to accept this or
any other subscription for the Units, in whole or in part, notwithstanding prior
receipt by the Purchaser of notice of acceptance of this or any other
subscription. The Company will have no obligation hereunder until the Company
executes and delivers to the Purchaser an executed copy of the Purchase
Agreement. If Purchaser’s subscription is rejected in whole (at the sole
discretion of the Company) or the Offering is terminated, all funds received
from the Purchaser will be returned without interest, penalty, expense or
deduction, and this Subscription Agreement will thereafter be of no further
force or effect. If Purchaser’s subscription is rejected in part (at the sole
discretion of the Company) and the Company accepts the portion not so rejected,
the funds for the rejected portion of such subscription will be returned without
interest, penalty, expense or deduction, and this Subscription Agreement will
continue in full force and effect to the extent such subscription was accepted.

 

3

 

 

5.           Representations and Warranties of the Purchaser. The Purchaser
hereby acknowledges, represents, warrants, and agrees as follows:

 

(a)        Such Purchaser has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Purchaser, will
constitute a valid and legally binding obligation of the Purchaser, enforceable
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies.

 

None of the Notes, the Warrants or the shares of common stock of the Company
underlying the conversion of the Notes and the exercise of the Warrants (the
“Common Stock”, and together with the Notes and the Warrants referred to
hereafter as the “Securities”) are registered under the Securities Act of 1933,
as amended (the “Securities Act”), or any state securities laws. The Purchaser
understands that the offering and sale of the Securities is intended to be
exempt from registration under the Securities Act, by virtue of Section 4(2)
thereof and the provisions of Regulation D promulgated thereunder, based, in
part, upon the representations, warranties and agreements of the Purchaser
contained in this Subscription Agreement and the Purchase Agreement;

 

The Purchaser and the Purchaser’s attorney, accountant, purchaser representative
and/or tax advisor, if any (collectively, “Advisors”), have received and have
carefully reviewed the Memorandum, this Subscription Agreement, the Warrant,
Note and the Purchase Agreement (collectively, the “Transaction Documents”) and
all other documents requested by the Purchaser or its Advisors, if any, and
understand the information contained therein, prior to the execution of this
Subscription Agreement;

 

The Purchaser understands that neither the Securities and Exchange Commission
(the “Commission”) nor any state securities commission has approved or
disapproved of the Securities or passed upon or endorsed the merits of the
Offering or confirmed the accuracy or determined the adequacy of the Memorandum.
The Memorandum has not been reviewed by any Federal, state or other regulatory
authority;

 

All documents, records, and books pertaining to the investment in the Securities
including, but not limited to, all information regarding the Company and the
Securities, requested by the Purchaser have been made available for inspection
and reviewed by the Purchaser and its Advisors, if any;

 

The Purchaser and its Advisors, if any, have had a reasonable opportunity to ask
questions of and receive answers from the Company’s officers and any other
persons authorized by the Company to answer such questions, concerning, among
other related matters, the Offering, the Securities, the Transaction Documents
and the business, financial condition, results of operations and prospects of
the Company and all such questions have been answered by the Company to the full
satisfaction of the Purchaser and its Advisors, if any;

 

4

 

 

In evaluating the suitability of an investment in the Company, the Purchaser has
not relied upon any representation or other information (oral or written) other
than as stated in the Memorandum or as contained in documents so furnished to
the Purchaser or its Advisors, if any, by the Company in writing;

 

The Purchaser is unaware of, is in no way relying on, and did not become aware
of the offering of the Securities through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television, radio or over the
Internet, in connection with the offering and sale of the Securities and is not
subscribing for the Securities and did not become aware of the Offering through
or as a result of any seminar or meeting to which the Purchaser was invited by,
or any solicitation of a subscription by, a person not previously known to the
Purchaser in connection with investments in securities generally;

 

The Purchaser has taken no action which would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than fees
to be paid by the Company to Grandview, as described in the Memorandum);

 

The Purchaser, either alone or together with its Advisors, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Securities and the Company and to make
an informed investment decision with respect thereto;

 

The Purchaser is not relying on the Company, Grandview or any of their
respective employees or agents with respect to the legal, tax, economic and
related considerations of an investment in any of the Securities and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisors;

 

This Agreement is made with the Purchaser in reliance upon the Purchaser’s
representation to the Company, which by the Purchaser’s execution of this
Agreement, the Purchaser hereby confirms, that the Securities to be acquired by
the Purchaser will be acquired for investment for the Purchaser’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that the Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same. By executing
this Agreement, the Purchaser further represents that the Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to any of the Securities. The Purchaser has not been formed
for the specific purpose of acquiring any of the Securities.

 

5

 

 

The Purchaser understands and agrees that purchase of the Securities is a high
risk investment and the Purchaser is able to afford an investment in a
speculative venture having the risks and objectives of the Company, including a
risk of total loss of such investment. The Purchaser must bear the substantial
economic risks of the investment in the Securities indefinitely because none of
the Securities may be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available. Legends will be placed
on the certificates representing the Notes and Warrants and the shares of Common
Stock underlying conversion of the Notes and the exercise of the Warrants to the
effect that such securities have not been registered under the Securities Act or
applicable state securities laws and appropriate notations thereof will be made
in the Company’s books. The Purchaser understands that there is no public market
for the Notes and Warrants to be issued in the Offering and the Company has no
intention of seeking an active trading market for these Securities;

 

The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity from
its investment in the Securities for an indefinite period of time;

 

The Purchaser is aware that an investment in the Securities involves a number of
very significant risks and has carefully read and considered the matters set
forth in the Memorandum and, in particular, the matters under the caption “Risk
Factors” therein and understands any of such risk may materially adversely
affect the Company’s operations and future prospects;

 

The Purchaser is an “accredited investor” within the meaning of Regulation D,
Rule 501(a), promulgated by the Commission under the Securities Act and has
truthfully and accurately completed the Purchaser Questionnaire attached to this
Subscription Agreement and will submit to the Company such further assurances of
such status as may be reasonably requested by the Company;

 

The Purchaser: (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company, or association, joint stock company,
trust, unincorporated organization or other entity, represents that such entity
was not formed for the specific purpose of acquiring the Securities, such entity
is duly organized, validly existing and in good standing under the laws of the
state of its organization, the consummation of the transactions contemplated
hereby is authorized by, and will not result in a violation of state law or its
charter or other organizational documents, such entity has full power and
authority to execute and deliver this Subscription Agreement and all other
related agreements or certificates and to carry out the provisions hereof and
thereof and to purchase and hold the Securities, the execution and delivery of
this Subscription Agreement has been duly authorized by all necessary action,
this Subscription Agreement has been duly executed and delivered on behalf of
such entity and is a legal, valid and binding obligation of such entity; or
(iii) if executing this Subscription Agreement in a representative or fiduciary
capacity, represents that it has full power and authority to execute and deliver
this Subscription Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;

 

6

 

 

If a Purchaser is not a United States person (as defined by Rule 902(k) under
the Securities Act), such Purchaser hereby represents that it has satisfied
itself as to the full observance of the laws of its jurisdiction in connection
with any invitation to subscribe for the Securities or any use of this
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Securities, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any governmental or other consents that may need to be
obtained and (iv) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of the
Securities. Such Purchaser’s subscription and payment for, and his or her
continued beneficial ownership of the Securities, will not violate any
applicable securities or other laws of Purchaser’s jurisdiction. Such Purchaser
also hereby represents that such Purchaser is not a “10-percent shareholder” as
defined in Section 871(h) of the Internal Revenue Code of 1986, as amended.

 

The Purchaser and its Advisors, if any, have had the opportunity to obtain any
additional information, to the extent the Company had such information in its
possession or could acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information contained in the Memorandum including,
but not limited to, the terms and conditions of the Securities as set forth
therein and the Transaction Documents and all other related documents, received
or reviewed in connection with the purchase of the Securities and have had the
opportunity to have representatives of the Company provide them with such
additional information regarding the terms and conditions of this particular
investment and the financial condition, results of operations, business and
prospects of the Company deemed relevant by the Purchaser or its Advisors, if
any, and all such requested information, to the extent the Company had such
information in its possession or could acquire it without unreasonable effort or
expense, has been provided by the Company in writing to the full satisfaction of
the Purchaser and its Advisors, if any;

 

Any information which the Purchaser has heretofore furnished or is furnishing
herewith to the Company is complete and accurate and may be relied upon by the
Company in determining the availability of an exemption from registration under
Federal and state securities laws in connection with the offering of securities
as described in the Memorandum;

 

The Purchaser has significant prior investment experience, including investment
in non-listed and non-registered securities. The Purchaser has a sufficient net
worth to sustain a loss of its entire investment in the Company in the event
such a loss should occur. The Purchaser’s overall commitment to investments
which are not readily marketable is not excessive in view of the Purchaser’s net
worth and financial circumstances and the purchase of the Securities will not
cause such commitment to become excessive. This investment is a suitable one for
the Purchaser;

 

7

 

 

The Purchaser is satisfied that it has received adequate information with
respect to all matters which it or its Advisors, if any, consider material to
its decision to make this investment;

 

The Purchaser acknowledges that any and all estimates or forward-looking
statements or projections included in the Memorandum were prepared by the
Company in good faith, but that the attainment of any such projections,
estimates or forward-looking statements cannot be guaranteed, will not be
updated by the Company and should not be relied upon;

 

No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or its Advisors, if any, in connection
with the offering of the Securities which are in any way inconsistent with the
information contained in the Memorandum;

 

Within five (5) days after receipt of a request from the Company, the Purchaser
will provide such information and deliver such documents as may reasonably be
necessary to comply with any and all laws and ordinances to which the Company is
subject;

 

Transfer Restrictions; Legends. The Purchaser understands that (i) the
Securities have not been registered under the Securities Act; (ii) the
Securities are being offered and sold pursuant to an exemption from
registration, based in part upon the Company’s reliance upon the statements and
representations made by the Purchasers in this Agreement, and that the
Securities must be held by the Purchaser indefinitely, and that the Purchaser
must, therefore, bear the economic risk of such investment indefinitely, unless
a subsequent disposition thereof is registered under the Securities Act or is
exempt from such registration; (iii) each Certificate representing the
Securities will be endorsed with a legend substantially in the following form
until the earlier of (1) such date as the Securities have been registered for
resale by the Purchaser or (2) the date the Securities are eligible for sale
under Rule 144 under the Securities Act or any successor rule (“Rule 144”):

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”

 

8

 

 

Any legend required by the Blue Sky laws of any state to the extent such laws
are applicable to the shares represented by the certificate so legended. The
Company acknowledges and agrees that a Purchaser may from time to time pledge,
and/or grant a security interest in some or all of the Securities pursuant to a
bona fide margin agreement in connection with a bona fide margin account and, if
required under the terms of such agreement or account, the Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties. Such
a pledge or transfer shall not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge.
At the appropriate Purchaser’s expense, the Company will execute and deliver
such reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder.

 

Certificates evidencing the Securities shall not contain any legend (including
the legend set forth in this Section): (i) following a sale of such Securities
pursuant to an effective registration statement (including the Registration
Statement), or (ii) following a sale of such Securities pursuant to Rule 144, or
(iii) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the Staff of the SEC). Following such time as restrictive legends are not
required to be placed on certificates representing the Securities, the Company
will, no later than three Trading Days following the delivery by a Purchaser to
the Company or the Company’s transfer agent of a certificate representing the
Securities containing a restrictive legend, deliver or cause to be delivered to
such Purchaser a certificate representing such Securities that is free from the
restrictive legend provided for in this Section. The Company shall cause its
counsel to issue a legal opinion to the Company’s transfer agent promptly after
the effective date of a registration statement covering the Securities if
required by the Company’s transfer agent to effect the removal of the legend
hereunder. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section. Certificates for the Securities subject
to legend removal hereunder shall be transmitted by the transfer agent of the
Company to the Purchasers by crediting the account of the Purchaser’s prime
broker with the Depository Trust Company system.

 

Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from certificates representing Securities
as set forth in this Section is predicated upon the Company’s reliance that the
Purchaser will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.

 

The Purchaser acknowledges that the Securities have not been recommended by any
Federal or state securities commission or regulatory authority. In making an
investment decision, investors must rely on their own examination of Company and
the terms of the Offering, including the merits and risks involved. Furthermore,
the foregoing authorities have not confirmed the accuracy or determined the
adequacy of this Agreement. Any representation to the contrary is a criminal
offense. The Securities are subject to restrictions on transferability and
resale and may not be transferred or resold except as permitted under the
Securities Act, and the applicable state securities laws, pursuant to
registration or exemption therefrom. Investors should be aware that they will be
required to bear the financial risks of this investment for an indefinite period
of time;

 

9

 

 

(For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”) represents
that such fiduciary has been informed of and understands the Company’s
investment objectives, policies and strategies, and that the decision to invest
“plan assets” (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities. The Purchaser or Plan fiduciary (a) is
responsible for the decision to invest in the Company; (b) is independent of the
Company and any of its affiliates; (c) is qualified to make such investment
decision; and (d) in making such decision, the Purchaser or Plan fiduciary has
not relied on any advice or recommendation of the Company or any of its
affiliates; and

 

The Purchaser has read in its entirety the Memorandum and all exhibits thereto,
including, but not limited to, all information relating to the Company, and the
Securities, and understands fully to its full satisfaction all information
included in the Memorandum including, but not limited to, the Section entitled
“Risk Factors”.

 



6.           Representations and Warranties of the Company.

 



(a)         The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada and has all requisite
corporate power and authority to carry on its business as now conducted and as
proposed to be conducted. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure so to qualify
would have a material adverse effect on its business or properties.

 

(b)         The Agreement and the Securities have been duly authorized by the
Board of Directors of the Company. The Agreement and the Securities, when
executed and delivered by the Company, shall constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

(c)         The Company is not in violation of or default on any term of its
Certificate of Incorporation, as amended and/or restated from time to time (the
“Certificate of Incorporation”), as each is in effect on the date hereof, or any
provision of any mortgage, indenture, contract, agreement, instrument, judgment,
decree, order, rule or regulation or other restriction to which the Company is a
party or by which it is bound, the breach of or default under which would have a
material adverse effect on the condition, financial or otherwise, business or
operations of the Company or, to the Company’s knowledge, of any provision of
any federal, state or other applicable statute, rule or regulation applicable to
the Company and a violation of which would have a material adverse effect on the
condition, financial or otherwise, business or operations of the Company.

 

10

 

 

(d)         The execution, delivery and performance by the Company of this
Agreement and the Notes, the compliance herewith and therewith, the issuance by
the Company of the Securities and the consummation of the transactions
contemplated hereby will not result in any violation of and will not conflict
with, or result in a breach of any of the terms of, or constitute a default
under, (i) any provision of any federal, state or other applicable statute, rule
or regulation applicable to the Company and a violation of which would have a
material adverse effect on the condition, financial or otherwise, business or
operations of the Company, (ii) the Certificate of Incorporation in effect on
the date hereof, or (iii) any provision of any mortgage, indenture, contract,
agreement, instrument, judgment, decree, order, rule or regulation or other
restriction to which the Company is a party or by which it is bound, the breach
of or default under which would have a material adverse effect on the condition,
financial or otherwise, business or operations of the Company, or result in the
creation of any mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of the Company pursuant to any such term.

 

(e)         The authorized capital stock of the Company currently consists of
100,000,000 Common Shares and 10,000,000 shares of Preferred Stock of which
1,000,000 is designated as Series A Preferred Shares. All issued and outstanding
shares have been duly authorized and validly issued and are fully paid and
nonassessable. Except as disclosed in the Memorandum, and except for the Notes,
there are no other outstanding rights, options, warrants, preemptive rights,
rights of first refusal, or similar rights for the purchase or acquisition from
the Company of any securities of the Company nor are there any commitments to
issue or execute any such rights, options, warrants, preemptive rights or rights
of first refusal. Except as otherwise provided in the Company’s Certificate of
Incorporation, there are no outstanding rights or obligations of the Company to
repurchase or redeem any of its securities. All outstanding securities have been
issued in compliance with state and federal securities laws.

 

(f)          There is no action, suit, proceeding, or investigation (including
without limitation any suit, proceeding, or investigation involving the prior
employment of any of the Company’s employees, their use in connection with the
Company’s business of any information or techniques allegedly proprietary to any
of their former employers, or their obligations under any agreements with prior
employers) pending or, to the best of the Company’s knowledge, currently
threatened before any court, administrative agency, or other governmental body.
The Company is not a party or subject to, and none of its assets is bound by,
the provisions of any order, writ, injunction, judgment, or decree of any court
or government agency or instrumentality. There is no action, suit, or proceeding
by the Company currently pending or that the Company intends to initiate

 

(g)         The Company has fully provided each Investor with all the
information that such Investor has requested for deciding whether to purchase
the Securities and all material information that the Company believes is
reasonably necessary to enable a reasonable Investor to make such decision.
Neither this Agreement, nor any other agreements, statements or certificates
made or delivered to Investor in connection herewith or therewith contains any
untrue statement of a material fact or, when taken together, omits to state a
material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were made, not misleading.

 

11

 

 

7.            Indemnification. The Purchaser agrees to indemnify and hold
harmless the Company, Grandview and each of their respective officers,
directors, managers, employees, agents, attorneys, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement.

 

8.            Irrevocability; Binding Effect. The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement will
survive the death or disability of the Purchaser and will be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder will be joint
and several and the agreements, representations, warranties and acknowledgments
herein will be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

9.           Closing Conditions.

 

(a)         Conditions of the Purchasers’ Obligations at Closing. The
obligations of each Purchaser to the Company under this Agreement are subject to
the fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

 

Representations and Warranties. The representations and warranties of the
Company contained in Section 5 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing.

 

Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.

 

Conditions of the Company’s Obligations at Closing. The obligations of the
Company to each Purchaser under this Agreement are subject to the fulfillment,
on or before the Closing, of each of the following conditions, unless otherwise
waived:

 

Representations and Warranties. The representations and warranties of each
Purchaser contained in Section 6 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.

 

Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.

 

12

 

 

10.      Modification. This Agreement will not be modified or waived except by
an instrument in writing signed by the party against whom any such modification
or waiver is sought.

 

11.      Notices. Any notice or other communication required or permitted to be
given hereunder will be in writing and will be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth in the Memorandum or (b)
if to the Purchaser, at the address set forth on the signature page hereof (or,
in either case, to such other address as the party will have furnished in
writing in accordance with the provisions of this Section 11). Any notice or
other communication given by certified mail will be deemed given at the time of
certification thereof, except for a notice changing a party’s address which will
be deemed given at the time of receipt thereof.

 

12.      Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Purchaser and the transfer
or assignment of any of the Securities will be made only in accordance with all
applicable laws.

 

13.      Applicable Law. This Agreement will be governed by and construed under
the laws of the State of New York as applied to agreements among New York
residents entered into and to be performed entirely within New York. The parties
hereto (1) agree that any legal suit, action or proceeding arising out of or
relating to this Agreement will be instituted exclusively in New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (2) waive any objection which the parties may
have now or hereafter to the venue of any such suit, action or proceeding, and
(3) irrevocably consent to the jurisdiction of the New York State Supreme Court,
County of New York, or in the United States District Court for the Southern
District of New York in any such suit, action or proceeding. Each of the parties
hereto further agrees to accept and acknowledge service of any and all process
which may be served in any such suit, action or proceeding New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York and agrees that service of process upon it
mailed by certified mail to its address will be deemed in every respect
effective service of process upon it, in any such suit, action or proceeding.
THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

 

14.      Blue Sky Qualification. The purchase of Securities pursuant to this
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Securities from applicable federal and state securities
laws.

 

15.      Use of Pronouns. All pronouns and any variations thereof used herein
will be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require.

 

13

 

 

16.        Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use to the
detriment of the Company or for the benefit of any other person or persons, or
misuse in any way, any confidential information of the Company, including any
trade or business secrets of the Company and any business materials that are
treated by the Company as confidential or proprietary, including, without
limitation, confidential information obtained by or given to the Company about
or belonging to third parties.

 

17.         Miscellaneous.

 

(a)         This Agreement, together with the other Transaction Documents,
constitute the entire agreement between the Purchaser and the Company with
respect to the subject matter hereof and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof.
The terms and provisions of this Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions.

 

(b)         Each of the Purchaser’s and the Company’s representations and
warranties made in this Agreement will survive the execution and delivery hereof
and delivery of the Securities.

 

(c)         Each of the parties hereto will pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

 

(d)         This Agreement may be executed in one or more counterparts each of
which will be deemed an original, but all of which will together constitute one
and the same instrument.

 

(e)         Each provision of this Agreement will be considered separable and,
if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality will not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

 

(f)         Paragraph titles are for descriptive purposes only and will not
control or alter the meaning of this Subscription Agreement as set forth in the
text.

 

(g)         Except for the commissions payable by the Company to Grandview (as
described in that certain “Confidential Private Placement Memorandum” dated
September 28, 2012), each party, each party represents that it neither is nor
will be obligated for any finder’s fee or commission in connection with this
transaction. Each Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s fee (and the costs and expenses of defending against such liability
or asserted liability) for which each Purchaser or any of its officers,
employees, or representatives is responsible. The Company agrees to indemnify
and hold harmless each Purchaser from any liability for any commission or
compensation in the nature of a finder’s fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

 

14

 

 

(h)         Each Purchaser acknowledges that it is not relying upon any person,
firm or corporation, other than the Company and its officers and directors, in
making its investment or decision to invest in the Company. Each Purchaser
agrees that no Purchaser nor the respective controlling persons, officers,
directors, partners, agents, or employees of any Purchaser shall be liable for
any action heretofore or hereafter taken or omitted to be taken by any of them
in connection with the Securities.

 

18.         Signature Page.

 

(a)         It is hereby agreed that the execution by the Purchaser of this
Subscription Agreement, in the place set forth herein, will constitute agreement
to be bound by the terms and conditions hereof and by the Purchase Agreement. It
is hereby agreed by the parties hereto that the execution by the Purchaser of
this Subscription Agreement, in the place set forth herein below, will be deemed
and constitute the agreement by the Purchaser to be bound by all of the terms
and conditions hereof as well as by the Warrant and the Note (collectively, the
“Transaction Documents”), and will be deemed and constitute the execution by the
Purchaser of all such Transaction Documents without requiring the Purchaser’s
separate signature on any of such Transaction Documents.

 

ANTI-MONEY LAUNDERING REQUIREMENTS

  

The USA PATRIOT Act  

What is money

laundering?

 

How big is the problem

and why is it important?

          The USA PATRIOT Act is designed to detect, deter, and punish
terrorists in the United States and abroad.  The Act imposes new anti-money
laundering requirements on brokerage firms and financial institutions.  Since
April 24, 2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.   Money laundering is the process of disguising
illegally obtained money so that the funds appear to come from legitimate
sources or activities.  Money laundering occurs in connection with a wide
variety of crimes, including illegal arms sales, drug trafficking, robbery,
fraud, racketeering, and terrorism.   The use of the U.S. financial system by
criminals to facilitate terrorism or other crimes could well taint our financial
markets.  According to the U.S. State Department, one recent estimate puts the
amount of worldwide money laundering activity at $1 trillion a year.

 

15

 

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.        

 

What are we required to do to eliminate money laundering?       Under new rules
required by the USA PATRIOT Act, our anti-money laundering program must
designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with the new laws.   As part of our
required program, we may ask you to provide various identification documents or
other information.  Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 

16

 

 

TRIG ACQUISITION 1, INC.

SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT

 

Purchaser hereby elects to purchase a total of $________ of Notes and Warrants
(or $______ of face principal amount of Notes). For each $25,000 of face
principal amount of Notes purchased the purchaser to receive Warrants to
purchase 12,500 shares of common stock. (NOTE: to be completed by the
Purchaser).

 

Date (NOTE: To be completed by the Purchaser): __________________, 2012

 

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as  
TENANTS IN COMMON, or as COMMUNITY PROPERTY:

 

      Print Name(s)   Social Security Number(s)             Signature(s) of
Purchaser(s)   Signature             Date   Address

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY

 

COMPANY or TRUST:

 

17

 

 

      Name of Partnership,   Federal Taxpayer       Corporation, Limited  
Identification Number       Liability Company or Trust           By:            
    Name:   State of Organization           Title:                 Date  
Address       AGREED AND ACCEPTED:           TRIG ACQUISITION 1, INC.          
By:         Name:   Date   Title:    

 

18

 

 



EXHIBIT A

 

FORM OF CONVERTIBLE PROMISSORY NOTE

 

Note No.: N-

 

10% CONVERTIBLE SENIOR SECURED NOTE

 

OF

 

TRIG Acquisition 1, Inc.

 

NEITHER THE ISSUANCE AND SALE OF THIS NOTE, THE WARRANT NOR THE SECURITIES INTO
WHICH THIS NOTE AND THE WARRANT ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (i) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
GENERALLY ACCEPTABLE TO THE COMPANY’S LEGAL COUNSEL, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (ii) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT.

 

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”)

 



 

  

Principal Amount: $25,000.00    Purchase Price: $25,000.00 Issue Date: [ , 2012]
   Maturity Date: THREE YEAR ANNIVERSARY OF ISSUE DATE


 

FORM OF CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, Trig Acquisition 1 Inc., a Nevada corporation (hereinafter
called “Borrower” or the “Company”), hereby promises to pay to [Noteholder] (the
“Holder”) or order, without demand, the aggregate principal amount of [$25,000]
(twenty-five thousand dollars) (the “Principal Amount”), payable on the third
anniversary of the Issue Date (the “Maturity Date”) if not converted as provided
herein prior to the Maturity Date.

 

19

 

 

This Note (“Note”) is issued pursuant to the terms of a Subscription Agreement
(the “Subscription Agreement”), by and between the Borrower and, inter alia, the
Holder, dated as of the Issue Date, and shall be governed by the terms set forth
herein and in the Subscription Agreement. Each Note also contains a three (3)
year warrant to purchase 12,500 shares of common stock substantially in the form
attached as Exhibit B to the Subscription Agreement (the “Warrant”). Unless
otherwise separately defined herein, all capitalized terms used in this Note
shall have the same meaning as is set forth in the Subscription Agreement. The
following terms shall apply to this Note:

 

ARTICLE I
GENERAL PROVISIONS

 

1.1        Conversion. Upon the earlier of: (i) the note holders election
following the date upon which the Company’s registration statement is declared
effective by the Securities and Exchange Commission (“SEC”); or (ii) thirty-six
(36) months from the closing date, the Principal Amount shall be converted into
shares of common stock (the “Common Stock”) of the Company. Such conversion
shall constitute satisfaction in full of this Note and the Warrant.

 

1.2        Borrower is Permitted to Issue Other Indebtedness; The Borrower is
permitted in the future to issue and create indebtedness and security interests
of any kind, including without limitation, indebtedness.

 

1.3        Interest. The outstanding Principal Amount shall bear interest at the
rate of ten percent (10%) per annum, accrued semi-annually and payable on
maturity. Interest not paid by the Company shall be added to the Principal
Amount at the end of each payment period and will be considered as the Principal
Amount at conversion.

 

1.4        Unregistered Stock. The Common Stock which will be issued to the
Holder pursuant to the conversion will be newly issued, unregistered Common
Stock of the Borrower until effectiveness of the Registration Statement as
contemplated in the Registration Rights Agreement.

 

ARTICLE II
CONVERSION

 

2.1        Conversion Notice and Delivery of Shares. To effectuate a conversion
of this Note as provided in Section 1.1, the Borrower will complete and deliver
to the Holder a Notice of Conversion, a form of which is attached hereto as
Schedule A (the “Notice of Conversion”). Within three (3) business days after
delivery of such Notice of Conversion, the Borrower will deliver the applicable
number of shares of Common Stock to the Holder.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1        Representations and Warranties of Borrower. Borrower represents,
warrants and covenants that:

 

20

 

 

A.          It will reserve from its authorized and unissued Common Stock a
sufficient number of shares of Common Stock to permit the full conversion of the
Note and exercise of the Warrant.

 

B.          Upon issuance, the Common Stock will be duly and validly issued,
fully paid and non-assessable.

 

3.2        Representations and Warranties of the Holder. With respect to the
Common Stock to be acquired by the Holder pursuant to the conversion provided
herein, the Holder represents and warrants that the Common Stock is being
acquired for investment for the Holder s own account, the Holder is an
“accredited investor” pursuant to Regulation D under the Securities Act of 1933,
as amended, the Holder is an experienced investor and can bear the risk of loss
of this investment, and the Holder understands that the Common Stock will not be
registered under the Securities Act.

 

ARTICLE IV
EVENT OF DEFAULT

 

The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal then
remaining unpaid hereon and all other amounts payable hereunder immediately due
and payable, upon demand, subject to Section 1.1 above:

 

4.1        Failure to Pay, Etc. A conversion of this Note into Common Stock as
provided herein shall fail to occur by the Maturity Date, the Borrower shall
fail to pay the Principal Amount or other sum due under this Note by the
Maturity Date and fifteen (15) days shall have elapsed from the Maturity Date
and the payment default shall not have been cured in full.

 

4.2        Breach of Covenant. The Borrower breaches any material covenant of
the Subscription Agreement, this Note or the Warrant in any material respect and
such breach, if subject to cure, continues for a period of fifteen (15) business
days after written notice to the Borrower from the Holder provided, however,
that a breach of Article III shall not constitute an Event of Default.

 

4.3        Breach of Representations and Warranties. Any material representation
or warranty of the Borrower made herein or in the Subscription Agreement, this
Note or the Warrant shall be false or misleading in any material respect as of
the date made and the closing of the Subscription Agreement.

 

4.4        Receiver or Trustee. The Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for a substantial part of its property or business; or such
a receiver or trustee shall otherwise be appointed.

 

21

 

 

4.5        Bankruptcy. Bankruptcy, reorganization, insolvency proceeding,
liquidation proceedings or other proceedings or relief under any bankruptcy law
or any law, or the issuance of any notice in relation to such event, for the
relief of debtors shall be instituted by or against the Borrower and if so
instituted are not dismissed within forty-five (45) days of initiation.

 

4.6        Failure to Deliver Common Stock. Borrower fails to deliver Common
Stock to the Holder pursuant to and in the form required by this Note within ten
(10) business days after the applicable conversion date.

 

4.7        Reservation Default. Failure by the Borrower to have reserved for
issuance upon conversion of this Note the amount of Common Stock as set forth in
this Note for more than ninety (90) days after notice to the Borrower from the
Holder.

 

4.8        Litigation. A final judgment or judgments for the payment of money in
excess of $100,000 in the aggregate shall have been rendered by a court or
courts against Borrower and the same shall not be discharged (or provision shall
not made for such discharge), or a stay of execution thereof shall not have been
procured, within 45 days or such longer period during which the execution of the
same shall have been stayed, or an appeal taken therefrom and the execution
thereof stayed during such appeal.

 

4.9        Cross Defaults. In the event the Debtor (i) causes or suffers to
occur any uncured default and/or uncured event of default under any material
documents and/or material agreement that it is and/or any of its direct or
indirect subsidiaries are a party to and/or (ii) and/or any of its direct or
indirect subsidiaries defaults in the payment when due in excess of $200,000 for
any single payment and $200,000 in the aggregate, or in performance or
observance of, any material obligation of, or condition with respect to any
material purchase or lease of goods or services that are not cured.

 

ARTICLE V
MISCELLANEOUS

 

5.1        Failure or Indulgence Not Waiver. No failure or delay on the part of
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

5.2        Notices. All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall be in writing and
shall be either faxed, mailed or delivered to each party at the respective
addresses of the parties as set forth in the Subscription Agreement or at such
other address or facsimile number as a party shall furnish to the other party in
writing. All such notices and communications shall be effective upon delivery.

 

5.3        Entire Agreement; Amendment. This Note, the Warrant, the Memorandum
and the Subscription Agreement constitute the entire agreement of the parties
relating to the subject matter hereof, and supersede all prior or
contemporaneous agreements, promises, undertakings, negotiations, discussions or
understandings. This Note shall not be modified or amended except in writing
executed by both the Holder and the Borrower.

 

22

 

 

5.4        Assignability. This Note shall be binding upon and insure to the
benefit of the parties hereto and their respective successors and assigns.

 

5.5        Cost of Collection. If default is made in any payment relating to
this Note or the delivery of Common Stock upon conversion hereof, Borrower shall
pay the Holder hereof all reasonable costs of collection or of obtaining such
Common Stock, whichever is applicable, including but not limited to, reasonable
attorneys fees and expenses and court and other related costs.

 

5.6        Governing Law. This Note shall be governed by and construed solely in
accordance with the laws of the State of New York (including, but not limited
to, New York statutes of limitations), other than choice of law provisions. Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the civil or state
courts of New York or in the federal courts located in the State and county of
New York. Both parties agree to submit to the jurisdiction of such courts.
Nothing contained herein shall be deemed or operate to preclude the Holder from
taking legal action against the Borrower in any other jurisdiction to enforce a
judgment or other decision in favor of the Holder. In the event that any
provision of this Note is invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform to such
statute or rule of law. Any such provision, which may prove invalid or
unenforceable under any law, shall not affect the validity or unenforceability
of any other provision of this Note.

 

5.7        Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be deducted
from the amounts owed by the Borrower to the Holder or refunded to the Borrower.

 

5.8        Construction. Each party acknowledges that it has had adequate advice
and counsel, and agrees that the rule of construction that ambiguities are to be
resolved against the drafting party shall not be applied in the interpretation
of this Note to favor any party against the other.

 

5.9        Shareholder Status. The Holder shall not have rights as a shareholder
of the Borrower with respect to unconverted portions of this Note. However, the
Holder will have the rights of a shareholder of the Borrower with respect to the
shares of Common Stock to be received after delivery by the Holder of a
Conversion Notice to the Borrower.

 

5.10      Non-Business Days. Whenever any payment or any action to be made shall
be due on a Saturday, Sunday or a public holiday under the laws of the State of
New York, such payment may be due or action shall be required on the next
succeeding business day and, for such payment, such next succeeding day shall be
included in the calculation of the amount of accrued interest payable on such
date.

 

23

 

 

[SIGNATURE PAGE FOLLOWS]

 

24

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the _____ day of ___________, 2012.

 

  TRIG ACQUISITION 1, INC.       Name:   Title:

 

25

 

 

Schedule A to Promissory Note

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 10% Convertible
Senior Secured Note of Trig Acquisition 1, Inc., a Nevada corporation (the
“Company”), into shares of common stock (the “Common Stock”), of the Company
according to the conditions hereof, as of the date written below. If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:     Date to Effect Conversion:       Principal Amount
of Debenture to be Converted:       Signature:       Name:       Address for
Delivery of Common Stock Certificates:

 

26

 

 

EXHIBIT B

 

FORM OF WARRANT

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR SATISFACTORY ASSURANCES
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED WITH RESPECT TO SUCH SALE,
OFFER, PLEDGE OR HYPOTHECATION.

 

WARRANT TO PURCHASE COMMON STOCK

 

of

 

Trig Acquisition 1, Inc.

 

Void after _________, 2015

 

Warrant No. ___ Date of Issuance: _____________, 2012

 

This certifies that, for value received, _________________, a
________________________, or its registered assigns (the “Holder”) is entitled,
subject to the terms set forth below, to purchase from Trig Acquisition 1, Inc.
(the “Company”), a Nevada corporation, __________________ (_______) (shares of
the Common Stock of the Company (the “Shares”), upon surrender hereof, at the
principal office of the Company referred to below and simultaneous payment
therefor in lawful money of the United States or otherwise as hereinafter
provided, at the Exercise Price as set forth in Section 2 below.

 

This warrant (the “Warrant”) is issued pursuant to the “Subscription Agreement”
dated as of ____________, 2012, among the Company and certain “Purchasers” named
therein (the “Subscription Agreement”). The number, character and Exercise Price
of such shares of Common Stock (the “Common Stock”) are subject to adjustment as
provided below. The term “Warrant” as used herein shall include this Warrant and
any warrants delivered in substitution or exchange therefor as provided herein.
Unless otherwise separately defined herein, all capitalized terms used in this
Warrant shall have the same meaning as is set forth in the Subscription
Agreement.

 

The following terms shall apply to this Warrant:

 

27

 

 

1.            Term of Warrant. Subject to the terms and conditions set forth
herein, this Warrant shall be exercisable, in whole or in part, during the term
commencing on the Date of Issuance, and ending at ___, 2015.

 

2.            Exercise Price. The Exercise Price per share of Common Stock at
which this Warrant may be exercised shall be equal to $2.00 per share as
adjusted from time to time pursuant to Section 10 below (the “Exercise Price”).
If the Exercise Price is adjusted, then the number of Shares issuable pursuant
to this Warrant shall be appropriately adjusted, using the formula set forth in
Section 1 hereof.

 

3.            Exercise of Warrant.

 

(a)          The purchase rights represented by this Warrant are exercisable by
the Holder in whole or in part, at any time, or from time to time, by the
surrender of this Warrant and the Notice of Exercise annexed hereto duly
completed and executed on behalf of the Holder, at the office of the Company (or
such other office or agency of the Company as it may designate by notice in
writing to the Holder at the address of the Holder appearing on the books of the
Company), upon payment in cash or by check acceptable to the Company.

 

(b)          Notwithstanding anything to the contrary set forth herein, upon
exercise of this Warrant, the Holder may, at the Holder’s election exercise this
Warrant by paying to the Company an amount equal to the aggregate Exercise Price
of the Shares being purchased.

 

(c)          This Warrant shall be deemed to have been exercised immediately
prior to the close of business on the date of its surrender for exercise as
provided above, and the person entitled to receive the shares of Common Stock
issuable upon such exercise shall be treated for all purposes as the holder of
record of such shares as of the close of business on such date. As promptly as
practicable on or after such date, the Company at its expense shall issue and
deliver to the person or persons entitled to receive the same a certificate or
certificates for the number of shares issuable upon such exercise. In the event
that this Warrant is exercised in part, the Company at its expense will execute
and deliver a new Warrant of like tenor exercisable for the number of shares for
which this Warrant may then be exercised.

 

4.            No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. In lieu of any fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the Exercise Price
multiplied by such fraction.

 

5.            Replacement of Warrant. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of loss, theft, or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and substance to the Company
or, in the case of mutilation, on surrender and cancellation of this Warrant,
the Company at its expense shall execute and deliver, in lieu of this Warrant, a
new warrant of like tenor and amount.

 

28

 

 

6.            Rights of Stockholders. Until the Holder exercises this Warrant
and the Company issues the Holder Shares purchasable upon the exercise hereof,
as provided herein, the Holder shall not be entitled to vote or receive
dividends or be deemed the holder of Common Stock or any other securities of the
Company that may at any time be issuable on the exercise hereof for any purpose,
nor shall anything contained herein be construed to confer upon the Holder, as
such, any of the rights of a shareholder of the Company or any right to vote for
the election of directors or upon any matter submitted to shareholders at any
meeting thereof, or to give or withhold consent or assert dissenter’s rights
with respect to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value, or change of
stock to no par value, consolidation, merger, conveyance, or otherwise) or to
receive notice of meetings, or to receive dividends or subscription rights or
otherwise.

 

7.            Transfer of Warrant.

 

(a)          Warrant Register. The Company will maintain a register (the
“Warrant Register”) containing the names and addresses of the Holder. The Holder
may change his address as shown on the Warrant Register by written notice to the
Company requesting such change. Any notice or written communication required or
permitted to be given to the Holder may be delivered or given by mail to the
Holder as shown on the Warrant Register and at the address shown on the Warrant
Register. Until this Warrant is transferred on the Warrant Register, the Company
may treat the Holder as shown on the Warrant Register as the absolute owner of
this Warrant for all purposes, notwithstanding any notice to the contrary.

 

(b)          Warrant Agent. The Company may, by written notice to the Holder,
appoint an agent for the purpose of maintaining the Warrant Register referred to
in Section 7(a) above, issuing the Common Stock or other securities then
issuable upon the exercise of this Warrant, exchanging this Warrant, replacing
this Warrant, or any or all of the foregoing. Thereafter, any such registration,
issuance, exchange, or replacement, as the case may be, shall be made at the
office of such agent.

 

(c)          Transferability and Non-negotiability of Warrant. This Warrant may
not be transferred or assigned in whole or in part without compliance with the
terms of this Warrant and all applicable federal and state securities laws by
the transferor and the transferee (including the delivery of investment
representation letters reasonably satisfactory to the Company, if such are
requested by the Company).

 

(d)          Compliance with Securities Laws.

 

(i)          The Warrant and the Shares are characterized as “restricted
securities” under the 1933 Act inasmuch as they are being acquired from the
Company in a transaction not involving a public offering, and that under the
1933 Act and applicable regulations thereunder, such securities may be resold
without registration under the 1933 Act only in certain limited circumstances.
In this connection, the Holder represents that it is familiar with SEC Rule 144,
as presently in effect, and understands the resale limitations imposed thereby
and by the 1933 Act. The Company is under no obligation to register any of the
securities sold hereunder except as provided in Section 11 hereof. No public
market now exists for this Warrant or the Shares and that it is uncertain
whether a public market will ever exist for this Warrant or the Shares.

 

29

 

 

(ii)          This Warrant and all certificates for the Shares issued upon
exercise hereof shall be stamped or imprinted with a legend in substantially the
following form (in addition to any legend required by state securities laws):

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. THE SHARES MAY NOT BE SOLD OR OFFERED FOR SALE IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER SUCH
ACT, (B) A “NO ACTION” LETTER OF THE SECURITIES AND EXCHANGE COMMISSION WITH
RESPECT TO SUCH SALE OR OFFER OR (C) SATISFACTORY ASSURANCES TO THE CORPORATION
THAT REGISTRATION UNDER SUCH ACT IS NOT REQUIRED WITH RESPECT TO SUCH SALE OR
OFFER.”

 

Certificates evidencing the Warrant shall not contain any legend (including the
legend set forth in this Section): (i) following a sale of such Warrant pursuant
to an effective registration statement or (ii) following a sale of such Warrant
pursuant to Rule 144, or (iii) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the SEC). Following such time as
restrictive legends are not required to be placed on certificates representing
the Warrant, the Company will, no later than three Trading Days following the
delivery by a Holder to the Company or the Company’s transfer agent of a
certificate representing the Warrant containing a restrictive legend, deliver or
cause to be delivered to such Holder a certificate representing such Warrant
that is free from the restrictive legend provided for in this Section. The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the effective date of a registration statement
covering the Warrant if required by the Company’s transfer agent to effect the
removal of the legend hereunder. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section. Certificates for the
Warrant subject to legend removal hereunder shall be transmitted by the transfer
agent of the Company to the Holder by crediting the account of the Holder’s
prime broker with the Depository Trust Company system.

 

(e)         Disposition of the Holder's Rights.

 

(i)          Transferability. Subject to compliance with any applicable
securities laws, this Warrant and all rights hereunder (including, without
limitation, any registration rights) are transferable, in whole or in part, upon
surrender of this Warrant at the principal office of the Company or its
designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. The Warrant, if properly assigned
in accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

 

30

 

 

(ii)          New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 7(e)(i), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the initial exercise date and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.

 

(f)           Any entity to whom the Holder transfers any right to purchase the
Shares pursuant to this Warrant or any of the Shares issuable upon the exercise
of such right shall become a “Holder” for purposes of this Section 7.

 

8.            Reservation of Stock. The Company covenants that during the term
this Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Amended and Restated Certificate of
Incorporation (the “Certificate”) as the same may be amended from time to time
to provide sufficient reserves of shares of Common Stock issuable upon exercise
of the Warrant. The Company further covenants that all shares that may be issued
upon the exercise of rights represented by this Warrant, upon exercise of the
rights represented by this Warrant and payment of the Exercise Price, all as set
forth herein, will be free from all taxes, liens, and charges in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously or otherwise specified herein). The Company agrees that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the exercise of this
Warrant.

 

9.            Amendments.

 

(a)          Any term of the Warrants, including this Warrant, may be amended,
and any waiver of any term of the Warrants may be granted, with the written
consent of the Company and the holders of Warrants exercisable for at least a
majority of the shares of Common Stock for which all Warrants are exercisable.
Any amendment or waiver effected in accordance with this Section 9 shall be
binding upon the Holder and each future holder of the Warrant and the Company,
notwithstanding the fact that the Holder or such future holder did not consent
to such amendment or waiver.

 

(b)          No waivers of or exceptions to any term, condition or provision of
the Warrants, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such term, condition or provision.

 



31

 

  

10.          Adjustments. The Exercise Price and the number of shares
purchasable hereunder are subject to adjustment from time to time as follows:

 



(a)          Reclassification, etc. If the Company at any time while this
Warrant, or any portion thereof, remains outstanding and unexpired shall, by
reclassification of securities or otherwise, change any of the securities as to
which purchase rights under this Warrant exist into the same or a different
number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities which were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change and the Exercise
Price therefor shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 10.

 

(b)          Split, Subdivision or Combination of Shares. If the Company at any
time while this Warrant, or any portion thereof, remains outstanding and
unexpired shall split, subdivide or combine the securities as to which purchase
rights under this Warrant exist, into a different number of securities of the
same class, the Exercise Price for such securities shall be proportionately
decreased in the case of a split or subdivision or proportionately increased in
the case of a combination.

 

(d)          Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to this Section 10, the Company at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each holder of this Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall, upon the
written request, at any time, of any such holder, furnish or cause to be
furnished to such holder a like certificate setting forth: (i) such adjustments
and readjustments; (ii) the Exercise Price at the time in effect; and (iii) the
number of shares and the amount, if any, of other property which at the time
would be received upon the exercise of the Warrant.

 

11.          Registration Rights. Upon exercise of the Warrants, the shares of
Common Stock issued as a result of such exercise shall have the same
registration rights and be subject to the same restrictions as set forth in the
Registration Rights Agreement.

 

13.          Miscellaneous.

 

(a)          Additional Undertaking. The Holder hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either the Holder or the shares of Common
Stock issued upon exercise hereof pursuant to the provisions of this Warrant.

 

(b)          Governing Law. This Warrant shall be governed by, and construed in
accordance with, the laws of the State of New York without resort to that
State's conflict-of-laws rules.

 

(c)          Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Holder, the Holder's permitted assigns and the legal
representatives, heirs and legatees of the Holder's estate, whether or not any
such person shall have become a party to this Warrant and have agreed in writing
to join herein and be bound by the terms hereof.

 

32

 

 

(d)          Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

(e)          Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Subscription Agreement.

 

(f)           Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Subscription
Agreement.

 

(g)          Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Shares,
and no enumeration herein of the rights or privileges of the Holder, shall give
rise to any liability of the Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

(h)          Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

(Signatures appear on the following page.)

 

33

 

 

IN WITNESS WHEREOF, Trig Acquisition 1, Inc. has caused this Warrant to be
executed by its officer thereunto duly authorized.

 

Dated as of ___________, 2012.

 

  TRIG ACQUISITION 1, INC.       By:       Name:     Title:

 

34

 

 

NOTICE OF EXERCISE

 

To:Trig Acquisition 1, Inc.

 

(1)          The undersigned hereby elects to purchase ____________ shares of
Common Stock of Trig Acquisition 1, Inc., pursuant to the terms of the attached
Warrant.

 

Such exercise is made pursuant to Section 1(a) and the undersigned herewith
makes payment of the Warrant Price for such shares in full in the amount of
$___________.

 

(2)          In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of Common Stock have not been registered under the
Securities Act of 1933, as amended (the “1933 Act”), and are restricted
securities under the 1933 Act and that the undersigned will not offer, sell, or
otherwise dispose of any such shares of Common Stock except under circumstances
that will not result in a violation of the 1933 Act or any state securities
laws.

 

(3)          Please issue a certificate or certificates representing said shares
of Common Stock in the name of the undersigned or in such other name as is
specified below:

 

  Name           Name  

 

(4) Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:

 

  Name           Name  

 

Date:     Signature:  

 

 

 

 

EXHIBIT C

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 



 

 

